[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff instituted this action seeking to recover the cost of repairs to her vehicle allegedly cause by an employee of the defendant. The defendant acting pro se denied the claims of the plaintiff but failed to present any evidence at the trial.
The evidence established the plaintiff parked her vehicle in a driveway near a van which had been parked there prior to her arrival. The plaintiff remained in the house for about two hours. When the plaintiff returned to her car after a lapse of two hours she found a dent in the door of her car. The plaintiff then assumed the damage was caused by an agent, servant, or employee of the defendant who was operating the van. The plaintiff then brought this suit for the property damage. The plaintiff filed a Request for Admission relating to the accident. The pro se defendant did not respond to the request and pursuant to § 13-23 (a) the requests are treated as admitted.
The requested admissions therefore established the defendant or his agent did strike the plaintiff's vehicle and cause damage to Ms. Pacheco's car. They also established the defendant agreed to repair the damage, but he then refused to pay for the repairs.
This incident is alleged to have occurred in January, 1999, and the estimate for the damage was prepared on December 18, 2000 almost two years after the incident. The estimate goes beyond the damage to the door as testified by the plaintiff. It includes replacement of a fender as well as undercoat, tinting of windows and a charge for the damage report.
Based upon the testimony of the plaintiff relating to the damage claim, this court concludes it can only find $320.00 as a credible and reasonable charge for the damage to the door.
Therefore judgment shall enter for the plaintiff for the sum of $320.00 CT Page 16137 plus costs.
  Howard F. Zoarski Judge Trial Referee